DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Information Disclosure Statements filed 12 September 2022 and 24 October 2022 have been considered.
	Claims 2-5, 13, 16-18 and 29-33 have been cancelled.  Claims 1, 6-12, 14, 15, 19-28 and 34 have been considered on the merits.
Rejections not repeated from the previous Office Action are withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 should be revised to recite “… wherein the S-adenosylmethionine cycle enzyme is a combination of methionine adenosyltransferase[[,]] and 5,10-methylenetetrahydrofolate reductase,’’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-12, 14, 15, 19-28 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing in its recitation of “provided that the objective substance is selected from the metabolites (X) when only the activity of methionine adenosyltransferase is increased” because, as amended, all embodiments require a coryneform host bacterium which must comprise an increased activity of adenosyltransferase and, therefore, the aforementioned clause is redundant.  Claims 6-12, 14, 15, 19-28 and 34 are rejected due to their dependency upon Claim 1.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-12, 14, 15, 19-28 and 34  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
As amended, Claim 1 recites “wherein the S-adenosylmethionine cycle enzyme is a combination of methionine adenosyltransferase, and 5,10-methylenetetrahydrofolate reductase, and optionally may include methionine synthase.”  Thus, the coryneform host bacterium of Claim 1 must possess an increased activity of both methionine adenosyltransferase and 5,10-methylenetetrahydrofolate reductase.  Claim 1 further recites that the produced objective substance “is selected from the group consisting of: (X) metabolites the biosynthesis of which requires S-adenosylmethionine selected from the group consisting of vanillin, vanillic acid, mugineic acid, ferulic acid, polyamine, guaiacol, 4-vinylguaiacol, 4-ethylguaiacol, creatine, and combinations thereof; (Y) L-methionine; and (Z) combinations thereof.”  Hence, in one embodiment the produced objective substance is methionine.
See, however, paragraph [0050] of the Specification which states in part:
For example, when methionine adenosyltransferase is used alone as the SAM cycle enzyme, or when used in combination with other SAM cycle enzyme(s), the objective substance may be metabolites the biosynthesis of which requires SAM, that is, L-methionine may not be produced as the objective substance. Alternatively, for example, when methionine adenosyltransferase is not used as the SAM cycle enzyme, for example, when S-adenosyl-L-homocysteine hydrolase, methionine synthase, 5,10-methylenetetrahydrofolate reductase, or a combination of these is used, the objective substance may be L-methionine and/or the metabolites of which the biosynthesis requires SAM, that is, L-methionine may be produced as the objective substance. (emphasis added)

	Thus, the Specification explicitly excludes embodiments in which the coryneform host bacterium produces methionine and has an increased activity of methionine adenosyltransferase and another SAM cycle enzyme such as 5,10-methylenetetrahydrofolate reductase.  Consequently, the claims contain new matter since they encompass embodiments explicitly excluded by the Specification.
Claims 6-12, 14, 15, 19-28 and 34 are rejected due to their dependency upon Claim 1.

Allowable Subject Matter
	One possibility to place the subject application in condition for allowance is to revise Claim 1 to recite: “… wherein the S-adenosylmethionine cycle enzyme is a combination of methionine adenosyltransferase[[,]] and 5,10-methylenetetrahydrofolate reductase, and optionally may include methionine synthase; and wherein the objective substance is selected from 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652